DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10438371 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are  U.S. Patent No. 10438371 B2.
Claim 2 of instant application
Claim 10 of U.S. Patent No. 10438371 B2
A computer-implemented method comprising: receiving sensor data comprising a plurality of measurements of an environment; inputting at least a portion of the sensor data into a machine learned model; determining, as a first feature vector and based at least in part 



Claim 12 of instant application
Claim 1 of U.S. Patent No. 10438371 B2
A system comprising: one or more processors; and non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to: input sensor data into a machine learned model, the sensor data including a plurality of measurements; determine, based on a first portion of the machine learned model, a first feature vector, the first feature comprising a first set of values associated with a first measurement of the plurality of measurements; determine, based on a second portion of the machine learned model, a second feature vector, the second feature vector comprising a second set of values associated with the 



Claim 17 of instant application
Claim 16 of U.S. Patent No. 10438371 B2
A system comprising: an autonomous vehicle configured to operate in an environment; a sensor configured to generate point cloud data corresponding to the environment; one or more processors: and non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform acts comprising: inputting sensor data into a machine learned model, the sensor 



Claims 3-11, 13-16 and 18-21 are rejected on the ground of nonstationary obvious-type double patenting as being dependent upon a rejected based claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 11 and claim 19, specification does not disclose two different feature vectors extracted from first and second layers of a neural networks although applicants intend to use PointNet for algorithm 306 in [0026]. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 21 contain the trademark/trade name LiDAR in line 2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Zeng (U.S. PG-PUB NO. 2019/0026597 A1) in view of Qi (Arxiv 1612.00593v2 10 Apr 2017).
-Regarding Claim 2, Zeng discloses a computer-implemented method comprising (FIGS. 4-5): receiving sensor data comprising a plurality of measurements of an environment (Abstract; [0055]); inputting at least a portion of the sensor data into a machine learned model (FIG. 4 sensor 504 processing layer 508 FIG. 5 sensor 602 step 610 [0069]); determining, as a first feature vector and based at least in part on a first portion of the machine learned model, a first set of values associated with a measurement of the plurality of measurements (FIG. 5 steps 618-620 “range map” [0069] FIG. 4 map 512 [0056]); determining, as a second feature vector and based at least in part on a second portion of the machine learned model, a second set of values associated with the plurality of measurements; combining, as a combined feature FIG. 5 steps 610, 620, 612-614 [0070] “vision pipeline and … range pipeline are fused … in step 612 which is again fused with the visual data in … step 614”); inputting the combined feature vector into a third portion of the machine learned model (FIG. 5 step 616 classification net  step 624  localization net [0070]); and receiving, from the third portion of the machine learned model, information associated with an object represented in the sensor data (FIG. 5 step 626 [0070]).
Zeng is silent to teach determining, as a second feature vector and based at least in part on a second portion of the machine learned model, a second set of values associated with the plurality of measurements; 
In the same field of endeavor, Qi teaches determine, based on a first portion of the machine learned model, a first feature vector, the first feature comprising a first set of values associated with a first measurement of the plurality of measurements (Qi: Figure 2 classification network, global features); determine, based on a second portion of the machine learned model, a second feature vector, the second feature vector comprising a second set of values associated with the plurality of measurements (Qi: Figure 2, segmentation network, point features); combine the first feature vector and the second feature vector as a combined feature vector (Qi: section 4.2 PointNet Architecture page 4, 1st column paragraph 8 “concatenating the global feature with each of the point features”); input the combined feature vector into a third portion of the machine learned model (Qi: Figure 2 section 4.2 PointNet Architecture page 4, 1st column paragraphs 7-8 “train a SVM or multi-layer perceptron”, “point segmentation requires a combination of local and global knowledge”; Figure 9); Qi: Figure 2 section 4.2 PointNet Architecture page 4, 1st column paragraphs 7-9 “predict per point quantities that rely on both local geometry and global semantics”; Figure 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zeng with the teaching of Qi by introducing second feature vector and combining with first feature vector as input of a machine learning model to improve the performance of 3D data rendering and per point quantities prediction.
-Regarding Claim 3, the combination further discloses comprising: receiving, from an image sensor, image data of the environment; determining a portion of the image data associated with the object (Zeng: Abstract; FIGS 1-2; FIG. 5 camera 604); determining, based at least in part on the portion of the image data associated with the object, a subset of the sensor data associated with the portion of the image data (Zeng: [0063] FIG. 4 camera 502); inputting the portion of the image data into a fourth portion of the machine learned model (Zeng: FIG. 4 [0055] FIG. 5 step 606); receiving, from the fourth portion of the machine learned model, an appearance feature vector (Zeng: [0057] FIG. 4 visual feature map 510 FIG. 5 step 608 [0070]); and inputting the appearance feature vector into the third portion of the machine learned model with the combined feature vector (Zeng: FIG. 5 step 614 step 616 classification net  step 624  localization net [0070]), wherein inputting the sensor data into the machine learned model comprises inputting the subset of sensor data into the machine learned model, Zeng: FIG. 4 [0055] [0057]-[0060] FIG. 5 [0070]).
-Regarding Claim 4, Zeng is silent to teach wherein combining the first feature vector and the second feature vector comprises concatenating the first feature vector and the second feature vector.
In the same field of endeavor, Qi teaches wherein combining the first feature vector and the second feature vector comprises concatenating the first feature vector and the second feature vector (Qi: section 4.2 PointNet Architecture page 4, 1st column paragraph 8 “concatenating the global feature with each of the point features”; Figure 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zeng with the teaching of Qi by introducing second feature vector and concatenating it with first feature vector as input of a machine learning model to improve the performance of 3D data rendering and per point quantities prediction.
-Regarding Claim 5, the combination further discloses wherein the plurality of measurements comprises a plurality of LiDAR measurements (Zeng: FIG. 1 sensor system 28 [0034] “lidars” [0069] “point cloud”).
-Regarding claim 6, the combination further disclose wherein the information associated with the object comprises a plurality of points that define a three-dimensional bounding box associated with the object (Zeng: [0075] “hybrid representation (bounding boxes, segmentation, stixels)”). 

In the same field of endeavor, Qi teaches wherein the second portion of the machine learned model is trained using a regression loss (Qi: Figure 2 equation (2)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zeng with the teaching of Qi by using regression loss for the training of second portion of the machine learned model in order to achieve a simple and efficient way of feature extraction.
-Regarding Claim 10, the combination further discloses comprising: controlling an autonomous vehicle to navigate relative to the object (Zeng: Abstract).
-Regarding Claim 11, Zeng is silent to teach wherein: the first feature vector comprises a local feature vector extracted from a first layer of a neural network; and the second feature vector comprises a global feature vector extracted from a second layer of the neural network.
In the same field of endeavor, Qi teaches wherein the first feature vector comprises a local feature vector extracted from a first layer of a neural network; and the second feature vector comprises a global feature vector extracted from a second layer of the neural network (Qi: Figure 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zeng with the teaching of Qi by introducing first and second feature vectors based on the neural 
-Regarding claim 12, Zeng discloses a system comprising (FIG. 1): one or more processors (FIG. 1 controller 34 processor 44); and non-transitory computer-readable media (FIG. 1 storage media 46) storing instructions that, when executed by the one or more processors, cause the system to (FIG. 1 [0037]): input sensor data into a machine learned model (FIG. 4 sensor 504 processing layer 508 FIG. 5 sensor 602 step 618 [0069]), the sensor data including a plurality of measurements (Abstract; [0055]); determine, based on a first portion of the machine learned model, a first feature vector, the first feature comprising a first set of values associated with a first measurement of the plurality of measurements (FIG. 5 steps 618-620 “range map” [0069] FIG. 4 map 512 [0056]); determine, based on a second portion of the machine learned model, a second feature vector, the second feature vector comprising a second set of values associated with the plurality of measurements; combine the first feature vector and the second feature vector as a combined feature vector (FIG. 5 steps 610, 620, 612-614 [0070] “vision pipeline and … range pipeline are fused … in step 612 which is again fused with the visual data in … step 614”); input the combined feature vector into a third portion of the machine learned model (FIG. 5 step 616 classification net  step 624  localization net [0070]); and receive, from the third portion of the machine learned model, information associated with an object represented in the sensor data (FIG. 5 step 626 [0070]).

In the same field of endeavor, Qi teaches determine, based on a first portion of the machine learned model, a first feature vector, the first feature comprising a first set of values associated with a first measurement of the plurality of measurements (Qi: Figure 2 classification network, global features); determine, based on a second portion of the machine learned model, a second feature vector, the second feature vector comprising a second set of values associated with the plurality of measurements (Qi: Figure 2, segmentation network, point features); combine the first feature vector and the second feature vector as a combined feature vector (Qi: section 4.2 PointNet Architecture page 4 1st column paragraph 8 “concatenating the global feature with each of the point features”); input the combined feature vector into a third portion of the machine learned model (Qi: Figure 2 section 4.2 PointNet Architecture page 4 1st column paragraphs 7-8 “train a SVM or multi-layer perceptron”, “point segmentation requires a combination of local and global knowledge”; Figure 9); and receive, from the third portion of the machine learned model, information associated with an object represented in the sensor data (Qi: Figure 2 section 4.2 PointNet Architecture page 4 1st column paragraphs 7-9 “predict per point quantities that rely on both local geometry and global semantics”; Figure 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zeng with the teaching of Qi by introducing second feature vector and combining with first feature 
-Regarding claim 13, the combination further discloses receive, from an image sensor, image data of the environment; determine a portion of the image data associated with the object (Zeng: Abstract; FIGS 1-2; FIG. 5 camera 604); determine a subset of the sensor data associated with the portion of the image data (Zeng: [0063] FIG. 4 camera 502); input the portion of the image data into a fourth portion of the machine learned model (Zeng: FIG. 4 [0055] FIG. 5 step 606); receive, from the fourth portion of the machine learned model, an appearance feature vector comprising a third set of values (Zeng: [0057] FIG. 4 visual feature map 510 FIG. 5 step 608 [0070]); and input the appearance feature vector into the third portion of the machine learned model with the combined feature vector (Zeng: FIG. 5 step 614 step 616 classification net  step 624  localization net [0070]), wherein the information associated with the object is further based on the appearance feature vector (Zeng: FIG. 4 [0055] [0057]-[0060] FIG. 5 [0070]).
-Regarding claim 14, the combination further disclose wherein the information associated with the object comprises a plurality of points that define a three-dimensional bounding box associated with the object (Zeng: [0075] “hybrid representation (bounding boxes, segmentation, stixels)”).
-Regarding claim 17, Zeng discloses a system comprising: an autonomous vehicle configured to operate in an environment (FIGS. 1-2); a sensor configured to generate point cloud data corresponding to the environment (FIG. 1 sensor system 28 [0034] “lidars” [0069] “point cloud”); one or more processors (FIG. 1 sensing devices 40a-40n): and non-transitory computer-readable media storing instructions that (FIG. 1 storage media 46 [0037]), when executed by the one or more processors, cause the system to perform acts comprising (FIG. 1 [0037]): inputting sensor data into a machine learned model (FIG. 4 sensor 504 processing layer 508 FIG. 5 sensor 602 step 618 [0069]), the sensor data including a plurality of measurements (Abstract; [0055]); determining, based on a first portion of the machine learned model, a first feature vector, the first feature comprising a first set of values associated with a first measurement of the plurality of measurements (FIG. 5 steps 618-620 “range map” [0069] FIG. 4 map 512 [0056]); determining, based on a second portion of the machine learned model, a second feature vector, the second feature vector comprising a second set of values associated with the plurality of measurements; combining the first feature vector and the second feature vector as a combined feature vector (FIG. 5 steps 610, 620, 612-614 [0070] “vision pipeline and … range pipeline are fused … in step 612 which is again fused with the visual data in … step 614”); inputting the combined feature vector into a third portion of the machine learned model (FIG. 5 step 616 classification net  step 624  localization net [0070]); and receiving, from the third portion of the machine learned model, information associated with an object represented in the sensor data (FIG. 5 step 626 [0070]).
Zeng is silent to teach determining, as a second feature vector and based at least in part on a second portion of the machine learned model, a second set of values associated with the plurality of measurements; 
In the same field of endeavor, Qi teaches determine, based on a first portion of the machine learned model, a first feature vector, the first feature comprising a first set Qi: Figure 2 classification network, global features); determine, based on a second portion of the machine learned model, a second feature vector, the second feature vector comprising a second set of values associated with the plurality of measurements (Qi: Figure 2, segmentation network, point features); combine the first feature vector and the second feature vector as a combined feature vector (Qi: section 4.2 PointNet Architecture page 4 1st column paragraph 8 “concatenating the global feature with each of the point features”); input the combined feature vector into a third portion of the machine learned model (Qi: Figure 2 section 4.2 PointNet Architecture page 4 1st column paragraphs 7-8 “train a SVM or multi-layer perceptron”, “point segmentation requires a combination of local and global knowledge”; Figure 9); and receive, from the third portion of the machine learned model, information associated with an object represented in the sensor data (Qi: Figure 2 section 4.2 PointNet Architecture page 4 1st column paragraphs 7-9 “predict per point quantities that rely on both local geometry and global semantics”; Figure 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zeng with the teaching of Qi by introducing second feature vector and combining with first feature vector as input of a machine learning model to improve the performance of 3D data rendering and per point quantities prediction.
-Regarding claim 18, the combination further disclose comprising an image sensor configured to capture image data of the environment, the acts further comprising: receiving, from the image sensor, the image data; determining a portion of Zeng: Abstract; FIGS 1-2; FIG. 5 camera 604); determining a subset of the sensor data associated with the portion of the image data (Zeng: [0063] FIG. 4 camera 502); inputting the portion of the image data into a fourth portion of the machine learned model (Zeng: FIG. 4 [0055] FIG. 5 step 606); receiving, from the fourth portion of the machine learned model, an appearance feature vector comprising a third set of values associated with the image data (Zeng: [0057] FIG. 4 visual feature map 510 FIG. 5 step 608 [0070]); and inputting the appearance feature vector into the third portion of the machine learned model with the combined feature vector(Zeng: FIG. 5 step 614 step 616 classification net  step 624  localization net [0070]), wherein inputting the sensor data into the machine learned model comprises inputting the subset of sensor data into the machine learned model, and wherein the information associated with the object is further based on the appearance feature vector (Zeng: FIG. 4 [0055] [0057]-[0060] FIG. 5 [0070]).
-Regarding Claim 19, Zeng is silent to teach wherein: the first portion of the machine learned model comprises a first layer of a neural network; and the second portion of the machine learned model comprises a second layer of the neural network.
In the same field of endeavor, Qi teaches wherein: the first portion of the machine learned model comprises a first layer of a neural network; and the second portion of the machine learned model comprises a second layer of the neural network (Qi: Figure 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zeng with the teaching of Qi by introducing first portion of the machine learned model comprises a 
-Regarding claim 20, the combination further disclose wherein the information associated with the object comprises a three-dimensional bounding box (Zeng: [0075]). 

Claims 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (U.S. PG-PUB NO. 2019/0026597 A1), in view of Qi (Arxiv 1612.00593v2 10 Apr 2017), and further in view of Mousavian (U.S. PATENT NO. 10304191 B1).
-Regarding claim 7 and claim 15, Zeng in view of Qi disclose the method of claim 2 and claim 12.
Zeng in view of Qi is silent to teach determining, for a first point in the point cloud data, a first set of offsets corresponding to first estimated positions of corners of a first candidate three-dimensional bounding box relative to the first point; and determining a confidence value associated with the first candidate three-dimensional bounding box.
However, Mousavian is an analogous art pertinent to the problem to be solved in this application and further discloses determining, for a first point in the point cloud data, a first set of offsets corresponding to first estimated positions of corners of a first candidate three-dimensional bounding box relative to the first point (Mousavian: col 4 line 21-28; FIG. 4; col 6  line 26-39 “represented as confidences of bins and offset angle” FIG. 6 offset yaw angle 736); and determining a confidence value associated with the first candidate three-dimensional bounding box (Mousavian: FIG. 6 confidence level 724 col 9 line 19-31).

-Regarding claim 8, Zeng in view of Qi disclose the method of claim 2.
Zeng in view of Qi is silent to teach comprising: determining, for a second point of the plurality of points, a second set off offsets and a second confidence score, the second set of offsets corresponding to second estimated positions of the corners of a second candidate three-dimensional bounding box relative to the second point, wherein the plurality of points that define the three-dimensional bounding box correspond to the first estimated positions based on the first confidence score being higher than the second confidence score.
However, Mousavian is an analogous art pertinent to the problem to be solved in this application and further discloses determining, for a second point of the plurality of points, a second set off offsets and a second confidence score, the second set of offsets corresponding to second estimated positions of the corners of a second candidate three-dimensional bounding box relative to the second point score (Mousavian: FIG. 6 confidence level 724 col 9 line 19-31 offset yaw angle 736), wherein the plurality of points that define the three-dimensional bounding box correspond to the first estimated positions based on the first confidence score being higher than the second confidence (Mousavian: FIG. 3 col 5 line 22-24 “confidence value is assigned to each bin 410 which represents the confidence that the yaw angle of the three dimensional bounding box”; col 5, line 39-42 “                        
                            
                                
                                    c
                                
                                
                                    b
                                
                            
                        
                     is the center angle 420 of the bin 410 with the highest confidence”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zeng in view of Qi with the teaching of Mousavian by using offset and confidence value for calculation of three-dimensional bounding box in order to provide more accurate three-dimensional object representation. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (U.S. PG-PUB NO. 2019/0026597 A1), in view of Qi (Arxiv 1612.00593v2 10 Apr 2017), and further in view of Fathi (U.S. PG-PUB NO. 2017/0220887 A1).
-Regarding claim 16, Zeng in view Qi of discloses the method of claim 12.
Zeng in view of Qi discloses wherein the plurality of points that define the three- dimensional bounding box (Zeng: [0075] “hybrid representation (bounding boxes, segmentation, stixels)”)
Zeng in view of Qi is silent to teach wherein the plurality of points that define the three- dimensional bounding box is based at least in part on the estimated positions and the confidence value.
Fathi is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the plurality of points that define the three- dimensional bounding box is based at least in part on the estimated positions and the confidence value (Fathi: Abstract; FIG. 1 step 135 “projective geometry Information …3D information”; [103] “Each bounding box … given the projective geometry associating it to the 3D representation, … towards the determination of the object predictive label”; [109] “label prediction is made … with the highest confidence”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zeng in view of Qi with the teaching of Fathi by including three-dimensional bounding box based at least in part on the estimated positions and the confidence value in order to get more accurate and complete three-dimensional object representation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             

/PING Y HSIEH/Primary Examiner, Art Unit 2664